                                                                                David L. Axelrod
                                                                                Tel: 215.864.8639
                                                                                Fax: 215.864.8999
                                                                                axelrodd@ballardspahr.com




June 4, 2020


Via E-mail

Honorable Paul S. Diamond
United States District Judge for the Eastern District of
Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street
Philadelphia, PA 19106

Re:      United States v. John Dougherty, et al., Case No. 2:19-cr-00064-JLS

Dear Judge Diamond:

We write in response to the government’s letter of June 3, 2020, in which it contends that
Mr. Dougherty is not entitled to an evidentiary hearing.

The government’s letter misstates Mr. Dougherty’s position. Mr. Dougherty is not seeking
an evidentiary hearing to challenge the sufficiency of Agent Blake’s affidavit. Rather, Mr.
Dougherty is seeking an evidentiary hearing in support of its argument that the government
did not satisfy the “necessity” element to justify a Title III intercept, as required by 18
U.S.C. § 2518(3)(c). See United States v. Hendricks, 395 F.3d 173, 180 (3d Cir. 2005).

The government contends that a defendant is not entitled to an evidentiary hearing in
challenging necessity “unless he . . . makes a ‘substantial preliminary showing that a false
statement knowing and intentionally, or with reckless disregard for the truth, was included
by the affiant in the warrant affidavit, and if the allegedly false statement is necessary to the
finding of probable cause.” There is no binding precedent in the Third Circuit supporting the
government’s position. Rather, United States v. Heilman, 377 F. App’x 157, 177 (3d Cir.
2010), a non-precedential opinion, intentionally side-steps such a ruling, stating, “[w]e need
not decide today, however, whether a defendant is entitled to a Franks hearing to challenge
misstatement or omissions related to a necessity finding in a wiretap application . . . .”
Contrary to the government’s letter, United States v. Pavulak, 700 F.3d 651, 665 (3d Cir.
2012) does not speak to evidentiary hearings regarding necessity or wiretaps.

Instead, the proper analysis should focus on whether Mr. Dougherty has raised an “issue[] of
fact material to the resolution of [his] constitutional claim.” United States v. Hines, 628 F.3d
101, 105 (3d Cir. 2010). An evidentiary hearing on a motion to suppress is required if “the


DMEAST #41318654 v2
Honorable Paul S. Diamond
June 4, 2020
Page 2


motion is sufficiently specific, non-conjectural, and detailed to enable the court to conclude
that (1) the defendant has presented a colorable constitutional claim, and (2) there are
disputed issues of material fact that will affect the outcome of the motion to suppress.” Id.
Mr. Dougherty’s motion readily meets this burden as he has established that traditional
investigative techniques would have been effective, and there is a disputed issue of material
fact regarding what efforts the government undertook to employ those techniques.

Moreover, even assuming, for the sake of argument, that the requirements of Franks v.
Delaware, 438 U.S. 154, 155-56 (1978), do apply in the context of a Title III necessity
challenge, Mr. Dougherty has satisfied this preliminary showing. The lynchpin of Agent
Blake’s affidavit was that obtaining the communications between Mr. Dougherty and his
alleged co-conspirators was “necessary” to investigate his alleged embezzlement. To support
that conclusion, Agent Blake affirmed that “a search warrant cannot be used to obtain [Mr.
Dougherty’s] text messages.” Blake Aff. ¶ 64. This statement was demonstrably wrong.
Moreover, Agent Blake, an experienced FBI agent with years of experience working on high
profile public corruption investigations, Blake Aff. ¶ 2, knew or should have known that Mr.
Dougherty’s text messages could have been obtained through a two-step process of sending
AT&T a preservation letter, pursuant to 18 U.S.C. § 2703(f), followed by a search warrant
for the content of these communications. Agent Blake’s omission of the FBI’s failure to
send preservation letters to AT&T was made with reckless disregard for the truth, as surely
an agent with Agent Blake’s experience was aware that “any reasonable person would have
known that was the kind of thing the judge would wish to know.” United States v. Romeu,
No. 3:18-CR-114, 2020 U.S. Dist. LEXIS 3837, at *19 (M.D. Pa. Jan. 9, 2020) (quoting
Wilson v. Russo, 212 F.3d 781, 788 (3d Cir. 2000) (quotation marks omitted)).

There is no argument that this omitted information was material to both Agent Blake’s
conclusion regarding necessity and the Court’s assessment. Had the government obtained the
text messages identified in paragraph 31 of Agent Blake’s affidavit, it would have had no
need for a Title III intercept to investigate the TARGET OFFENSE of embezzlement; it
would have already had these communications. The government would not have met the
“necessity” requirement had it either (a) obtained the text messages from AT&T or (b)
accurately described the process by which it could obtain Mr. Dougherty’s text messages
from AT&T.

However, this is just one reason Mr. Dougherty’s motion should be granted. As Mr.
Dougherty’s motion set out, the government’s entire “necessity” justification was flawed.
The government’s Title III application set forth an advanced investigation that had already
purportedly developed substantial evidence of the TARGET OFFENSES. Based on credit
card records, the government alleged that the majority of purchases made on Dougherty’s
three Local 98 credit cards were “personal in nature.” Blake Aff. ¶ 29. Video surveillance
allegedly showed that Brian Fiocca, Niko Rodriguez, and Thomas Rodriguez “routinely”
used Dougherty’s Local 98 credit card to make such purchases, often at a Target store near
Dougherty’s home, and that they would then deliver the items to Dougherty’s home (and
Honorable Paul S. Diamond
June 4, 2020
Page 3


sometimes to Fiocca’s, next door). Id. ¶ 29–30. This, by the government’s telling
corroborated agents’ own observations from outside Dougherty’s home. Id. ¶ 30. In addition,
to retail surveillance cameras, pole cameras, credit card records, and agent surveillance, id. ¶
29–30, the government examined pen register records, id. ¶ 31. These records allegedly
demonstrated many instances where Mr. Dougherty communicated by phone calls and/or
text messages with the phones of the other target interceptees immediately prior to the
purchases of personal items on Dougherty’s Local 98 credit cards. Id. For example:

       On May 2, 2014, at 9:04 A.M. and 9:46 A.M., DOUGHERTY and
       FIOCCA had voice communications on TARGET TELEPHONE #1. At
       9:50 A.M., $42.90 was charged at the Target, using one of the Local 98
       American Express credit cards assigned to DOUGHERTY, for bottled
       water, paper towels, and diapers. At 9:54 A.M., a black Ford F150
       matching the description of the one owned by the union arrived at the
       DOUGHERTY residence. Two individuals matching the description of
       FIOCCA and NIKO RODRIGUEZ, left the F150 and carried items from
       the vehicle into the DOUGHERTY residence. Investigators have learned
       that, at the time, NIKO RODRIGUEZ and FIOCCA’s brother Greg
       Fiocca, who also resided at 1931 E. Moyamensing Street, had infant
       children.

Id.

The government’s wiretap application makes clear that the government has resorted to
wiretapping though “traditional investigative techniques would suffice” to prove or disprove
the target offenses. United States v. Vento, 533 F.2d 838, 849 (3d Cir. 1976) (quoting United
States v. Kahn, 415 U.S. 143, 153 n.12 (1974)). The government sought to sure-up its case
the easy way rather than by way of traditional, painstaking-but-effective methods—perhaps
doubling-down on technique where it lacked substance beyond small alleged transactions for
items like diapers and vitamins, see, e.g., id. ¶ 31. The target offenses allegedly took place
via payments recorded in the course of their commission. While a wiretap would perhaps
serve as a more efficient method of investigation, efficiency is not the Title III standard—
necessity is. “Congress legislated in considerable detail in providing for applications and
orders authorizing wiretapping and evinced the clear intent to make doubly sure that the
statutory authority be used with restraint and only where the circumstances warrant the
surreptitious interception of wire and oral communications.” United States v. Giordano, 416
U.S. 505, 515 (1974).

The government routinely investigates and prosecutes embezzlement without Title III
intercepts. The government’s wiretap application appears to be driven by the government’s
desire to fish for evidence of additional crimes, rather than the need to prove the TARGET
OFFFENSES. The courts must police necessity and limit the use of wiretap interceptions
where traditional investigatory methods would be effective at proving or disproving the
Honorable Paul S. Diamond
June 4, 2020
Page 4


target offenses. For these reasons and all the other reasons in Mr. Dougherty’s motion, the
evidence derived from the Title III wiretap should be suppressed.

Respectfully yours,



David L. Axelrod

DLA


cc:    AUSA Frank R. Costello
       AUSA Paul L. Gray
       AUSA Richard P. Barrett
       All Defense Counsel of Record
